DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendment filed on 6/7/21 obviates the USC 103 rejections of 3/16/21 for the reasons given with the Remarks filed concurrently. There is no teaching in either Akimoto or Suzuki of forming the internal electrodes from the internal electrode patterns such that the electrodes comprise a metal grain and a composite layer comprising nickel and tin encapsulating the grain. According to paragraph 77 of the instant specification, composite layers encapsulating the metal grains amounts to the nickel and tin being disposed on grain boundaries. There is no teaching in the prior art of record to include these features in combination with Akimoto, Suzuki, or the remaining limitations of claim 1. The application is consequently allowable.
The instant Supplemental Notice of Allowability is in response to the IDS filed on 11/17/21. It has been considered and does not affect patentability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725